NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                       MAY 30 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

TAMARA HARUTYUNYAN and LILIT                    Nos. 12-72200
YENGOYAN, AKA Lilit Avakyants,                       12-73076

                Petitioners,                    Agency Nos.      A095-291-823
                                                                 A095-291-824
 v.

JEFFERSON B. SESSIONS III, Attorney             MEMORANDUM*
General,

                Respondent.



                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                               Submitted May 24, 2017**

Before:      THOMAS, Chief Judge, and SILVERMAN and RAWLINSON,
Circuit Judges.

      Tamara Harutyunyan, a native of Azerbaijan and a citizen of Armenia, and

Lilit Yengoyan, a native and citizen of Armenia, petition for review of the Board

of Immigration Appeals’ (“BIA”) June 18, 2012, and September 14, 2012, orders


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
denying their motion to reopen removal proceedings. We review for abuse of

discretion the denial of a motion to reopen. Cano-Merida v. INS, 311 F.3d 960,

964 (9th Cir. 2002). We deny in part and dismiss in part the petitions for review.

      As to petitioners’ arguments regarding ineffective assistance of counsel, the

BIA did not abuse its discretion in denying petitioners’ motion to reopen where

petitioners failed to comply with the requirements of Matter of Lozada, 19 I. & N.

Dec. 637 (BIA 1988), and any ineffective assistance was not plain on the face of

the record. See Castillo-Perez v. INS, 212 F.3d 518, 525 (9th Cir. 2000) (Lozada

compliance is not dispositive where ineffective assistance is plain on the face of

the record). We lack jurisdiction to consider petitioners’ contentions that

Yengoyan was improperly sequestered because they failed to raise this to the BIA.

See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir. 2004) (petitioner must exhaust

issues or claim in administrative proceedings below).

      As to petitioners’ arguments regarding changed country conditions, the BIA

did not abuse its discretion in denying petitioners’ second motion to reopen as time

and number-barred, where it was filed more than seven years after the BIA’s final

order of removal, see 8 C.F.R. § 1003.2(c)(2), and petitioners failed to establish

materially changed country conditions in Armenia to qualify for the regulatory

exception to the time and number limitations, see 8 C.F.R. § 1003.2(c)(3)(ii),

Najmabadi v. Holder, 597 F.3d 983, 978-79 (9th Cir. 2010) (evidence must be


                                          2                                   12-73076
“qualitatively different” to warrant reopening). We reject petitioners’ contention

that the BIA discredited evidence.

      PETITIONS FOR REVIEW DENIED in part; DISMISSED in part.




                                         3                                   12-73076